EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Wolf (Reg. No. 64,925) on 1/10/2022.

The application has been amended as follows: 

Replace Claim 1 with the following:
A module for a process engineering system, the module having:
	an input tube connected to an input process engineering interconnection for receiving a primary product from an upstream module of the process engineering system;  
process engineering hardware for carrying out a process engineering sub-process that processes the primary product, wherein the process engineering hardware is configured to receive the primary product from the upstream via the input tube, process the primary product, and pass the processed product to a downstream module of the process engineering system via an output tube connected to an output process engineering interconnection of the module; 
a local controller configured to send one or more local commands to locally control the process engineering hardware in the module to bring the process engineering hardware to one or more specific defined states; and
an external interface of the local controller, the external interface being configured to receive one or more external commands from a connected controller of another module of the system, 
	wherein the local controller is configured to control the process engineering hardware with the one or more local commands in response to the one or more external commands received from the connected controller of the other module, in which the one or more local commands respectively correspond to the specific defined states of the process engineering hardware; 
	wherein the local controller is configured such that the one or more local commands control the process engineering hardware in accordance with the one or more external commands received from the connected controller; and


Replace Claim 11 with the following:
A method for controlling a process engineering system, the system being made up of a plurality of modules, each of which has process engineering hardware for carrying out a process engineering sub-process that processes a product, wherein the process engineering hardware is configured to receive a primary product from an upstream module of the process engineering system, process the primary product and pass the processed product to a downstream module of the process engineering system, as well as each of the plurality of modules having a local controller configured to send one or more local commands to locally control the process engineering hardware in the module, and an external interface of the local controller, the external interface being configured to receive one or more external commands from a connected controller of another module of the system, wherein the local controller is configured to control the process engineering hardware with the one or more local commands in response to the one or more external commands received from the connected controller which 
	receiving the primary product from the upstream module via an input tube of the module that is connected to an input process engineering interconnection of the module; 
reception by the external interface of the module of an external command from the connected controller of the other module of the system;
	transforming the external command into a local command by the local controller for controlling the process engineering hardware in accordance with the local command;
	automatic control of the process engineering hardware of the module by the local controller in accordance with the local command, in order to bring the 
structurally or chemically transforming the primary product received from the upstream module into the processed product by processing with the process engineering hardware in accordance with the one or more local commands; and
passing the processed product to the downstream module via an output tube of the module that is connected to an output process engineering interconnection of the module.

Replace Claim 15 with the following:
A process engineering system comprising an upstream module, a downstream module, and an intermediate module, the intermediate module having:
	an input tube connected to an input process engineering interconnection for receiving 
process engineering hardware configured to carry out a process engineering sub-process that processes the primary product, wherein the process engineering hardware is configured to: (i) receive the primary product from the upstream module via the input tube, (ii) structurally or chemically transform the primary product into a processed product by processing the primary product, and tube connected to an output process engineering interconnection of the intermediate module;
	a local controller configured to send one or more local commands to locally control the process engineering hardware in the module to bring the process engineering hardware to one or more predetermined defined states to control processing of the primary product into the processed product, wherein:
a defined command corresponds to a predetermined defined state to be assumed; and 
the local controller is configured to control the transition of the process engineering hardware between the predetermined defined states automatically with only the one or more local commands and without commands from outside;
	an external interface of the local controller, the external interface being configured to receive one or more defined commands from a connected controller of the upstream module or the downstream module in the system, 
	wherein the defined commands correspond to the predetermined defined states of the process engineering hardware, and the local controller is configured to transform the defined commands into the one or more local commands such 
wherein the process engineering hardware is configured to structurally or chemically transform the primary product into the processed product in accordance with the one or more local commands; and
	wherein the external interface is configured to report outwards that the predetermined defined state has been reached.


The following is an examiner’s statement of reasons for allowance: Based upon a thorough searching of the related art, no reference or obvious combination of references has been found which discloses all of the features of the independent claims in combination and relation to one another.  While passing commands from device to device for semiconductor and conveyance systems has been shown to be known, none suggests a module wherein these devices handle both the processing of a command and having a tube for passing a product from upstream to downstream modules.  These features offer the benefit of having modules that are “plug and play” and that, once connected with each .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-9 and 11-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116